
	
		I
		112th CONGRESS
		2d Session
		H. R. 6010
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the income limitations for the student loan interest deduction, and for other
		  purposes.
	
	
		1.Increase in income limitation
			 for student loan interest deduction
			(a)In
			 generalSubclause (II) of
			 section 221(b)(2)(B)(i) of the Internal Revenue Code 1986 is amended by
			 striking $50,000 ($100,000 and inserting $75,000
			 ($150,000.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			2.Permanent extension
			 elimination of 60-month limit and increase in income limitation on student loan
			 interest deductionSection 901
			 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by
			 adding at the end the following new subsection:
			
				(c)ExceptionSubsection (a) shall not apply to the
				amendments made by section
				412.
				.
		
